                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MASSACHUSETTS


 JASMINE HUFFMAN, JUSTIN ACKERS,
 CAITLYN HALL, and BENJAMIN CHAMBERS-
 MAHER

               Plaintiffs,                                Case No. 1:21-CV-10986-ADB

                             v.

 CITY OF BOSTON, and MICHAEL BURKE,
 EDWARD JOSEPH NOLAN, and MICHAEL J.
 MCMANUS, in their individual capacities,

               Defendants.



                                  NOTICE OF APPEARANCE

TO THE CLERK OF THE ABOVE REFERENCED COURT:
       In accordance with L.R. 83.5.2, please enter the appearance of Erika P. Reis as attorney

for the City of Boston, Edward Nolan and Michael McManus in the above-captioned case.



                                            Respectfully submitted,

                                            DEFENDANTS, CITY OF BOSTON, EDWARD
                                            NOLAND AND MICHAEL MCMANUS

                                            By their attorneys:

                                            Henry C. Luthin

                                            Corporation Counsel

                                            /s/ Erika P. Reis
                                            Erika P. Reis, BBO #669930
                                            Senior Assistant Corporation Counsel
                                            City of Boston Law Department

                                                                                                  1
                                              Room 615, City Hall
                                              Boston, MA 02201
                                              (617) 635-4031
                                              Erika.Reis@boston.gov


                                CERTIFICATE OF SERVICE

        I, Erika P. Reis, hereby certify that on this date I served a copy of the foregoing document
via electronic filing (EFC) on all counsel of record.


Date: July 12, 2021                           /s/ Erika P. Reis
                                              Erika P. Reis




                                                                                                  2
